Title: To Thomas Jefferson from Maria Cosway, 6 March 1788
From: Cosway, Maria
To: Jefferson, Thomas



London 6 of March

I have waited some time to trie if I could recover my usual peace with you, but I find it is impossible yet, therefore Must adress Myself to you still angry. Your long silence is impardonable, but what is the Name I Must give To ———Mr: Trumbull and Mrs: Church not bringing Me a letter from you? No, My war against you is of such a Nature that I cannot even find terms to express it. Yet I will not be in your debt. I think it a great One since it is to acknowledge one letter from you, One and short, however I beleave that realy you know how I value every line which comes from you, why will you add scarcity? But I begin to runn on and my intention was only to say, nothing, send a blank paper; as a Lady in a Passion is not fit for Any thing. What shall you do when you will be Much farther, I can’t bare the idea.-Will you give Mr: Trumbull leave to Make a Coppy of a certain portrait he painted at Paris? It is a person who hates you that requests this favor. If you want private conveiance to send me a letter there are many. Ask Abbe Piattoli, Madme: de Corney, and Many others. Tho’ I am angry I can hardly end My letter. Remember, I do you justice by not thinking of you now.—
